 Case: 1:18-cv-00753-SJD-KLL Doc #: 33-1 Filed: 02/05/19 Page: 1 of 2 PAGEID #: 1135




                           Shawnee State University
POLICY TITLE:                     NON-DISCRIMINATION/ SEXUAL HARASSMENT POLICY
POLICY NO. :                      5.01REV
ADMIN CODE:                       3362-5-02
PAGE NO.:                         1 OF 2
EFFECTIVE DATE:                   10/14/16
NEXT REVIEW DATE:                 10/2019
RESPONSIBLE OFFICER(S):           VPFA & VPEMSA
APPROVED BY:                      BOARD OF TRUSTEES


 1.0   POLICY PURPOSE

       1.1    Shawnee State University is committed to having an educational and working
              environment for students and employees that is without unlawful or prohibited
              discrimination and harassment.

       1.2    This policy serves to ensure that there are University structures and processes in
              place that prohibit discrimination against any individual because of race, color,
              genetic information, religion, age, disability, national origin, ancestry, sex,
              pregnancy, sexual orientation, gender identity, veteran status or military status.

 2.0   UNIVERSITY RESOURCES AND PROCESSES

       2.1    The University will have processes and resources in place to protect students,
              employees and visitors from prohibited discrimination and harassment and to
              ensure the following:

              2.1.1 Compliance with applicable state and federal laws that address
                    discrimination and harassment;

              2.1.2 Complaints of discrimination and harassment are adequately reviewed and
                    resolved; and

              2.1.3 Training and education, designed to prevent discrimination and harassment,
                    is conducted throughout the University.

       2.2    There will be University employees who have the requisite authority and
              responsibility to ensure compliance with laws and University policies and
              procedures that address discrimination.

              2.2.1 There will be a Title IX Coordinator and deputy coordinators who have
                    overall responsibility for matters addressing sexual harassment and sexual
                    misconduct. The Title IX officers will have responsibility to ensure that the
                    University has clear processes in place for sexual harassment complaints




                                                                    V. Compl. Ex. 01 at 001
 Case: 1:18-cv-00753-SJD-KLL Doc #: 33-1 Filed: 02/05/19 Page: 2 of 2 PAGEID #: 1136
POLICY NO. 5.01REV                                                              PAGE NO. 2 OF 2



                      from students, employees and visitors; and that sexual harassment and
                      sexual misconduct complaints are appropriately investigated and resolved.

                2.2.2 There will be at least one Coordinator for disability issues whose
                      responsibility will be to address allegations of discrimination based upon
                      disability, to ensure compliance with applicable state and federal laws and
                      related University policies and procedures, and to review and appropriately
                      respond to accommodation and access requests for students, employees and
                      visitors.

        2.3     There will be a system(s) in place to track all reports and complaints of
                discrimination. An annual report shall be prepared that documents the number
                and type of discrimination complaints and reports filed with the University within
                the previous year, along with the resulting resolution or outcome.

 3.0    PROCEDURES

        3.1    There will be procedures in place, approved by the President, to amplify this
               policy. Such procedures will include, but not be limited to, the following topics
               or areas:

                3.1.1 Sexual harassment that applies to students, employees and visitors that
                      includes definitions and identifies forms of sexual harassment and
                      misconduct, and addresses consent and consensual relationships, and
                      consideration of the classroom and instructional settings;

                3.1.2 Disability procedure(s) that applies to students, employees and visitors and
                      addresses equal access to University programs, activities and services and
                      process(es) for reasonable accommodations;

                3.1.3 An investigation and complaint procedure(s) that addresses a clear process
                      for initiating a complaint of prohibited discrimination/ harassment or
                      retaliation that applies to students, employees and visitors, process for
                      notification and reporting, an description of the investigative process,
                      confidentiality, and discipline and other corrective measures.



 History
 Effective: 09/13/13; Policies 5.02, 5.03 and 5.05 converted to interim procedures
 Revised: 10/14/16

 Applicable Procedures: 5.01:2 Reporting and Investigating Sexual Assault, Sexual Misconduct
                        & Other Forms of Discrimination
                        5.01:5 Accommodation for Employees with Disabilities
                        5.01:6 Accommodation for Students with Disabilities



                                                                     V. Compl. Ex. 01 at 002
